 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   PAUL MITCHELL,                                     No. 2:16-cv-0703 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   BRIAN DUFFY, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a request for a certificate of appealability related to the court’s Order and

19   Judgment filed June 11, 2019. ECF No. 44. Plaintiff does not require a certificate of

20   appealability to appeal a judgment in a civil case, and the request for a certificate of appealability

21   will be construed as a notice of appeal of the June 11, 2019 Order and Judgment.

22          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for a certificate of

23   appealability (ECF No. 44) is construed as a notice of appeal of the June 11, 2019 Order and

24   Judgment (ECF Nos. 42, 43), and the Clerk of the Court is directed to update the docket

25   accordingly.

26   DATED: August 7, 2019

27

28
